Title: To Benjamin Franklin from Juliana Ritchie, 12 January 1777
From: Ritchie, Juliana
To: Franklin, Benjamin


Sir
Cambray 12th Janry. 1777.
The agreeable manner in which I lived for several years in the (once happy) Citty of Philadelphia made too deep an impression upon my mind for either time, distance or the vicissitudes of fortune to erase; you will not be surprised, Sir, after this declaration, when I inform you that the unhappy situation of the affairs of America, has caus’d me to pass many Days in painful anxiety, and sleepless nights since the commencement of the present warr with England, hopeing and fearing alternately, for the safety of the country in General but more perticulerly for the fate of those whom repeated acts of friendship and kindness rendered truely dear to my heart. It is from these sentiments that I take the liberty of addressing you Sir, being fully perswaded (from the knowledge I have of your amiable character) that you will not only pardon the freedom I am now takeing, but will allso keep the purport of this letter from the knowledge of any other Person, or otherwise I shall be involved in great trouble. But I am quite easy upon that head, knowing that it is to a Gentleman of integrity I am writeing, and therfore without further preface, I proceed to the purpose of this letter, which is to inform you Sir, that you are Surrounded with Spies, who watch your every movement who you Visit, and by whom you are visited. Of the latter there are who pretend to be friends to the cause of your country but that is a mere pretence. Your own good sence will easilly infer the motive of their conduct. One Party assures that you are seeking aid and support from this Kingdom the other Party insinuate that you have given up that Cause and are makeing the best terms you can for the private advantage of your own family connections &c. I dare not be more explicit for weighty reasons to my self, but of the truth of what I inform you, you may strictly rely. As I am ignorant of your address I send this to Messrs. Le Normond & Co. Rue St. Honory to deliver to your own hand, and shall rejoice to know that you have received it safe. If at your leisure you favor me with a few lines, please to address me at Cambrai. That address will be sufficient as I have resided here for two years with five young Ladies of fortune (Doughters to my perticuler friends in England) who are all under my Care. We return to England in the spring season, where if I can render you any acceptable service, to know your Commands will give me real pleasure. I make no doubt but you have many abler friends, but I am sure none more willing then my self. I hope you left Mrs. Franklin and your Do[ughter] well, an account whereof will give me pleasure.
I had a letter from my husband a few Days since, but He does not mention the affairs of America.I have the honor to be with great esteem Sir your humble Servant
Juliana Ritchie
Benjn. Franklin Esqr.
 
Addressed: To be delivered into the / hand of Benjomin Franklin Esqr. / lately arrived at Paris from / America.
Notations: Mrs Ritchey Jany 1777 / Letter from Mrs Ritchey with the Answer in
